department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office_of_chief_counsel number info release date cc tege eoeg et1 ------------ genin-101337-05 uil -------------------------- ------------------------------------- ----------------------------------------- dear --------------- this is in response to your request for a letter_ruling concerning compensation issues relevant to members of the clergy primarily housing and automobile allowances as a preliminary matter apart from the procedures for issuing a formal opinion as described in revproc_2005_1 i r b which include power_of_attorney and user_fee requirements the internal_revenue_service is not able to provide binding legal advice to particular taxpayers however in the absence of a request for formal guidance we are able to provide general information related to your request which we hope will be helpful to you the rules governing whether a housing allowance is excludible from gross_income are provided in sec_107 of the internal_revenue_code code and sec_1_107-1 of the income_tax regulations under these provisions a minister_of_the_gospel may exclude from gross_income either the rental value of a home furnished as part of compensation a parsonage or a rental allowance often referred to as a housing allowance or parsonage_allowance paid as part of compensation to the extent used to rent or provide a home and to the extent the allowance does not exceed the fair rental value of the home sec_1_107-1 of the income_tax regulations provides in part that for purposes of sec_107 the term home means a dwelling place including furnishings and the cost of utilities and the appurtenances thereto such as a garage the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home if such amount is designated as a rental allowance pursuant to official action taken eg meeting minutes resolutions budget line item in advance of such payment by the employing church or other qualified_organization sec_1 c of the regulations provides that a rental allowance must be included in the minister’s gross_income in the taxable_year in which it is received to the extent that such allowance is not used by him during such taxable_year to rent or otherwise provide a home circumstances under which a rental allowance will be deemed to have been used to rent or provide a home will include cases in which the allowance is expended for rent of a home for purchase of a home and for actual expenses directly related to providing a home a minister is treated as self-employed for employment_tax purposes even though the minister may be a common-law employee for income_tax purposes this treatment results from the statutory provisions of the federal_insurance_contributions_act fica and the self-employment contributions act seca fica excludes a minister’s services from the definition of employment for fica purposes see code sec_3121 correspondingly seca includes a minister’s services as a trade_or_business for seca_tax purposes see code sec_1402 further sec_1402 provides generally that self-employment_income is calculated without regard to the income exclusion provided in sec_107 prior to the minister’s retirement sec_1402 provides for a limited exemption from seca for certain ministers members of religious orders and christian science practitioners for more information on housing allowances please refer to publication social_security and other information for members of the clergy and religious workers regarding an automobile allowance one practical option is provided in revproc_2004_64 2004_49_irb_898 which provides an optional standard mileage rate currently cents per mile as the rate that may be used when accounting for expenses for business use of an automobile under a reimbursement arrangement this revenue_procedure contains the detailed rules related to reimbursing expenses for an employee’s business use of an automobile under this option however a bona_fide reimbursement arrangement must preclude the recharacterization as a mileage_allowance of amounts otherwise payable as wages see sec_1_62-2 example of the regulations and revrul_2004_1 2004_4_irb_325 please see publication travel entertainment gift and car expenses for more information i hope this information has been helpful all of the above referenced publications can be found at www irs gov formspubs index html please call me or -------------------------- of my staff at ---------------------if you have any questions about the information explained here or if you have questions regarding a formal opinion sincerely joseph w spires assistant chief employment_tax branch exempt_organizations employment_tax tax exempt government entities macro form rev department of the treasury - internal_revenue_service
